Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-10
The following claim(s) is/are amended: 1, 4, 6, 7, 9, and 10
The following claim(s) is/are new: None
The following claim(s) is/are cancelled: None
Claim(s) rejected: 1-10

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Interleaving buffer unit” recited in claims 1, 6, and 10. And their dependent claims 2-5, and 7-8 which inherit the same deficiency. 
“Control unit” recited in claims 4, 7, and 9. And their dependent claims 5 and 10 which inherit the same deficiency.
“Convolution operation module” recited in claims 1, 4, 6, 7 and 9. And their dependent claims 2, 3, 5, 8, and 10 which inherit the same deficiency.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventory, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the invention. Claim 1, 6, and 10 recite the limitation “interleaving buffer unit”, which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations. The “interleaving buffer unit” is only mentioned in para 0038. The para does not provide any explanation to this “interleaving buffer unit”. Claims 2-5, and 7-8 inherit the same deficiency as claim 1 or 6 by reason of dependence.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“interleaving buffer unit”, and which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no description of an “interleaving buffer unit” as to any structure, material or acts to perform the claimed function. “Interleaving buffer unit” is not only mentioned in para 0038 and no further structure of “interleaving buffer unit” is provided in the spec. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2-5, and 7-8 inherit the same deficiency as claim 1 or 6 by reason of dependence.
Similarly, Claims 1, 4, 6, 7 and 9 recite “convolution operation module”, and which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification provides no description of a “convolution operation module” as to any structure, material or acts to perform the claimed function. “Convolution operation module” is mentioned in para 0035, 0037, 0038, 0039, 0040, 0041, 0042, 0045, 0046, 0047, 0048 but no further structure of “convolution operation module” is provided in the spec. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 2, 3, 5, 8, and 10 inherit the same deficiency as claim 1 or 6 by reason of dependence.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-10 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, a natural phenomenon, or an abstract idea) without significantly more. The analysis of the claim’s rejections are presented below.

Regarding claim 1, 
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations: “An operation method…the convolutional neural network.” in claim 1 is a process, under its broadest reasonable interpretation, covers the mathematical concepts but for the recitation of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module.” That is, other than reciting “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module”, nothing in the claim element other than mathematical concepts (relationship/formulas/calculations). For example the limitation of “performing an add…an accumulated result” is a mathematical relationship/calculation under its broadest reasonable interpretation. The limitation specifically mentions the add operation to obtain an accumulated result. Similarly, the limitation of “performing a bit-shift…to a convolution operation module” is a mathematical calculation under its broadest reasonable interpretation because it just requires a mathematical operation to obtain a shifted result. Likewise, the limitation of “performing a weight-scaling…a weighted result” is a mathematical 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Further, the “retrieving…” is regarded an insignificant extra-solution activity as it merely retrieves an input data from a memory and deliver it. The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module” amounts to no more than merely indicating a field of use or technological Berkheimer evidence). The claim is not patent eligible.

Regarding claim 2, 
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 2 is a dependent claim of claim 1. Step 2A analysis of claim1 is discussed in previous section. The additional limitation (which are not part of claim 1): “wherein the weighting…the weighting factor”, is a process, under its broadest reasonable interpretation, covers the mathematical concepts. The claim limitation falls within "Mathematical relationship/calculation" grouping of abstract ideas because it will require mathematical calculation to develop a relationship between weight scaling operation, scaled weight value, amount of right-shifting bits, and amount of the input data as mentioned in the claim limitation. Also, to find a weighted result a multiplication operation will be needed as weighted result is a product of the shifted result and the weighting factor. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application because claim does not recite any additional element other than mathematical relationship or calculation as discussed above.
Step 2B Analysis: The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 3, 
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 3 is a dependent claim of claim 1. Step 2A analysis of claim1 is discussed in previous section. The additional limitation (which are not part of claim 1): “wherein the amount…the pooling window”, is a process, under its broadest reasonable interpretation, covers the mathematical concepts. The claim limitation falls within "Mathematical relationship/calculation" grouping of abstract ideas because it will require a mathematical calculation to find the amount of the right-shifting bits and the amount of the input data as both depends on the size of the pooling window. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application because claim does not recite any additional element other than mathematical relationship or calculation as discussed above.
Step 2B Analysis: The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 4, 
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 4 is a dependent claim of claim 1. Step 2A analysis of claim 1 is discussed in previous section. The additional limitations (which are not part of claim 1): “wherein the…convolutional neural network”, is a process, under its broadest reasonable interpretation, either covers the performance of the limitation of mind or a mathematical concepts but for the recitation of “convolutional neural network, control unit, controller, and convolution operation module”. For example, the limitation “wherein…is a filter coefficient” encompasses an observation activity which can be performed in the mind. Similarly, the limitation “the weight scaling…the input data” relates to mathematical concepts in which add and bit-shift can be done using mathematical calculations. Therefore, claim recites and abstract idea.
 Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “convolutional neural network, control unit, controller, and convolution operation module” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Also, “a control 
Step 2B Prong Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “convolutional neural network, control unit, controller, and convolution operation module” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The limitation of  “a control unit controls…operation module” was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network” relates to well-understood, routine and conventional activity (Berkheimer evidence) as this limitation involves sending an input data to next operation module. The claim is not patent eligible.

Regarding claim 5, 
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 5 is a dependent claim of claim 4. Step 2A analysis of claim 4 is discussed in previous section. The additional limitation (which are not part of claim 4): “wherein a division operation…next convolution layer”, is a process, under its broadest 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application because claim does not recite any additional element other than mathematical relationship or calculation as discussed above.
Step 2B Analysis: The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 6,
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations: “An operation method…the weighting factor.” in claim 6 is a process, under its broadest reasonable interpretation, covers the mathematical concepts but for the recitation of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module.” That is, other than reciting “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module”, nothing in the claim element other than mathematical concepts (relationship/formulas/calculations). For example the limitation of “performing an add…an accumulated result” is a mathematical relationship/calculation under its broadest reasonable interpretation. Likewise, the limitation of “performing a weight-scaling…the 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Further, the “retrieving…” is regarded an insignificant extra-solution activity as it merely retrieves an input data from a memory and deliver it. The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive Berkheimer evidence). The claim is not patent eligible.

Regarding claim 7,
Step 1 Analysis: Claim 7 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 7 is a dependent claim of claim 6. Step 2A analysis of claim 6 is discussed in previous section. The additional limitations (which are not part of claim 6): “wherein…input data”, in claim 7 is a process, under its broadest reasonable interpretation, either covers the performance of the limitation of mind or a mathematical concepts but for the recitation of but for the recitation of “control unit, controller, and convolution operation module”. For example, the limitation “wherein…is a filter coefficient” encompasses an observation activity which can be performed in the mind. Similarly, the limitation “the weighting-scaling…amount of the input data” relates to mathematical concepts which involves division operation to get the weighting factor. Therefore, claim recites and abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “control unit, controller, and convolution operation module” are used in the claim to perform an abstract idea. These elements are recited at a high 
Step 2B Prong Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “control unit, controller, and convolution operation module” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The limitation of  “a control unit controls…operation module” was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “Receiving or transmitting data over a network” relates to well-understood, routine and conventional activity (Berkheimer evidence) as this limitation involves sending an input data to next operation module. The claim is not patent eligible.

Regarding claim 8,
Step 1 Analysis: Claim 8 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 8 is a dependent claim of claim 6. Step 2A analysis of claim 6 is discussed in previous section. The additional limitation (which are not part of claim 6): “wherein…pooling window” is a process, under its broadest reasonable interpretation, covers the performance of the limitation of mind. For example, the limitation “wherein…pooling window” encompasses an observation activity which can be performed in the mind. Therefore, claim recites and abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application because claim does not recite any additional element other than mathematical relationship or calculation as discussed above.
Step 2B Analysis: The claim also does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Regarding claim 9,
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the limitations: “An operation method…the convolutional neural network.” in claim 9 is a process, under its broadest reasonable interpretation, covers the mathematical concepts but for the recitation of “convolutional neural network, buffer device, memory, interleaving buffer unit, and convolution operation module.” That is, other than reciting “convolutional neural network, buffer device, memory, control unit, and convolution operation module”, nothing in the claim element other than mathematical concepts (relationship/formulas/calculations). For example the limitation of “multiplying a scaled…filter coefficient” is a mathematical relationship/calculation under its broadest reasonable interpretation. The limitation involves multiplication operation to get the required result. Similarly, the limitation of “performing convolution operation…convolution operation model” is a mathematical calculation under its broadest reasonable mathematical operations between input data and the weighted filter coefficient. The claim falls within "Mathematical calculation" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional elements of “convolutional neural network, buffer device, memory, control unit, and convolution operation module” are used in the claim to perform an abstract idea. These elements are recited at a high level of generality. In other words, they generally link the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Further, the “retrieving…” is regarded an insignificant extra-solution activity as it merely retrieves an input data from a memory and deliver it. Similarly, “controlling…” is also an insignificant extra-solution activity to send the data to an operation module. The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to convolutional neural network, buffer device, memory, control unit, and convolution operation module” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus they cannot provide an inventive concept. The limitations of “retrieving…” and “controlling…” were considered to be extra-solution activity in Step 2A Prong 2, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. As explained in MPEP 2106.05(d)(II) – “Storing and retrieving information in memory” relates to well-understood, routine and conventional activity (Berkheimer evidence). Also stated in MPEP 2106.05(d)(II) “Receiving or transmitting data over a network” so the limitation “controlling…” can also be regarded as well-understood, routine, conventional activity (Berkheimer evidence) in the field as this limitation involves sending an input data to next operation module. The claim is not patent eligible.

Regarding claim 10,
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Claim 10 is a dependent claim of claim 9. Step 2A analysis of claim 9 is discussed in previous section. The additional limitation “performing a bit-shift…” and “wherein the scaled…bit-shift operation” cover the mathematical concepts but for the recitation of “interleaving buffer unit.” That is, other than reciting “interleaving buffer unit”, nothing in the claim element other than mathematical concepts  as there exists a correlation between original scaled value and an amount of right-shifting bits. Therefore, claim recites and abstract idea. 
Step 2A Prong Two Analysis: This judicial exception is not integrated to a practical application. The additional element of “interleaving buffer unit” is used in the claim to perform an abstract idea. The element is recited at a high level of generality. In other words, it generally links the use of a judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application (see MPEP 2106.05(h)). Further, the “inputting the input…” is regarded an insignificant extra-solution activity as it merely sends input data to next operation. The claim is regarded an abstract idea.
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “interleaving buffer unit” amounts to no more than merely indicating a field of use or technological environment in which to apply a judicial exception. Thus it cannot provide an inventive concept. The limitations of “inputting the input…” was considered to be extra-solution activity in Step 2A Prong 2, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. As stated in MPEP 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: lmageNet Classification Using Binary Convolutional Neural Networks”; “Rastegari”) in view of Taha et al.  (“Exploring the design space of specialized multicore neural processors”; hereinafter “Taha”).

Regarding Claim 1, Rastegari teaches an operation method for a convolutional neural
network (Abstract lines 1-2: Approximation methods for convolutional neural works are
presented.)
performing an add operation with the plurality of input data by the interleaving buffer unit to output an accumulated result (Section 3.1 para 2: "We can implement the convolution with additions and subtractions". Section 3.2 para 1: "The inputs to the convolutional layers are still real-value tensors.")
performing a bit-shift operation with the accumulated result by the interleaving buffer unit to output a shifted result to a convolution operation module (Section 3.1 para 2: "We can implement the convolution with additions and subtractions". Section 3.2 para 1: "A convolution consists of repeating a shift operation and a dot product")
and performing a weight-scaling operation with the shifted result by the convolution operation module to output a weighted result, wherein a weighting factor of the weight-scaling operation is determined according to an amount of the input data, an amount of right-shifting bits in the bit-shift operation, and a scaled weight value of a consecutive layer in the convolutional neural network (Section 3.1 para 1, equation 1: Weight scaling is performed using scaling factor α  by the setting W = α B. Weight W is determined by amount of input data I, weight scaling a, and convolution Ꚛ. Section 3.2; Convolution includes shifting operation).
Rastegari does not explicitly teach comprising steps of: retrieving a plurality of input data by a buffer device from a memory and delivering the plurality of input data to an interleaving buffer unit.
Taha, however, teaches retrieving a plurality of input data by a buffer device from a memory and delivering the plurality of input data to an interleaving buffer unit (Fig. 1 shows an input buffer receives input data over routing network and gives the output to Neural Network).
(Rastegari, Page 2 Fig. 1).

Regarding claim 2, Rastegari and Taha teach the method of claim 1.
Rastegari also teaches wherein the weighting factor of the weight-scaling operation is proportional to the scaled weight value and the amount of the right-shifting bits in the bitshift operation, and is inversely proportional to the amount of the input data, and the weighted result is equal to a product of the shifted result and the weighting factor (Section 3.1 para 1 equation 1: The equation shows weighting factor is proportional to weight scaling factor, shifting operation (convolution) and input data. Section 3.2 last para: Scaling factor relates to weight values).

Claims 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari et al. (“XNOR-Net: lmageNet Classification Using Binary Convolutional Neural Networks”; “Rastegari”) in view of Taha (“Exploring the design space of specialized multicore neural processors”) further in view of Liu et al. (“Automatic code generation of convolutional neural networks in FPGA implementation”; hereinafter “Liu”).

Regarding claim 3, Rastegrai and Taha teach the method of claim 1.

Liu, however, teaches wherein the amount of the right-shifting bits in the bit-shift operation depends on a size of a pooling window, and the amount of the input data depends on
the size of the pooling window (Page 7 Section Pooling Layer: the amount of operation depends on size of pooling window. For average pooling, shifting operation is performed to
replace division operation, which will also depend on the size of the pooling window).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified by Taha with the shift operation on the pooling layer of Liu to avoid division operation which in result improves the performance of the CNN and reduces developing time (Liu, Section Pooling Layer; Abstract).

Regarding Claim 6, Rastegari teaches an operation method for a convolutional neural
network (Abstract lines 1-2: Approximation methods for convolutional neural works are
presented) 
and performing a weight-scaling operation with the accumulated result in a consecutive layer by the convolution operation module to output a weighted result wherein a weighting factor of the weight-scaling operation is determined according to an amount of the input data and a scaled weight value of the consecutive layer, and the weighted result is equal to a product of the accumulated result and the weighting factor (Section 3.1 para 1, equation 1: Weight scaling is performed using scaling factor α  by the setting W = α B. Estimating binary weights; Equation 5 and 6: Optimal scaling factor for weights can be found by taking average of absolute weight values. This scaling factor α is used to calculate weighted result by setting W = αB. This equation is further modified to include input values in the weight calculations as well by setting I * W = (I  Ꚛ  B) a, where I and α are input and weight scaling factor respectively).
Rastegari does not explicitly teach comprising steps of: retrieving a plurality of input data by a buffer device from a memory and delivering the plurality of input data to an interleaving buffer unit
Taha, however, teaches comprising steps of retrieving a plurality of input data by a buffer device from a memory and delivering the plurality of input data to an interleaving buffer unit (Fig. 1 shows an input buffer receives input data over routing network and gives the output to Neural Network) 
Same motivation to combine the teaching of Rastegari and Taha as claim 1.
Neither Rastegrai nor Taha teach in a performing an add operation with the plurality of input data by the interleaving buffer unit … to output an accumulated result.
Liu, however, teaches performing an add operation with the plurality of input data by the interleaving buffer unit … to output an accumulated result. (Section VD discusses pooling layer. “Although there is an average operation in average-pooling mode, the division can be implemented by shifting operation.”).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified (Liu, Section Pooling Layer; Abstract).

Regarding claim 8, Rastegari, Taha, and Liu teach the method of claim 6.
Liu further teaches wherein the amount of the input data depends on a size of the pooling window (Page 7 Section Pooling Layer: the amount of operation depends on size of pooling window. For average pooling, shifting operation is performed to replace division operation, which will also depends on the size of the pooling window).
Same motivation to combine the teaching of Rastegari, Taha, and Liu as claim 6.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegari (“XNOR-Net: lmageNet Classification Using Binary Convolutional Neural Networks”) in view of Taha (“Exploring the design space of specialized multicore neural processors”) further in view of Ma et al. (“Scalable and modularized RTL compilation of convolutional neural networks onto FPGA”; hereinafter “Ma”).

Regarding claim 9, Rastegari teaches an operation method for a convolutional neural network comprising steps of: multiplying a scaled weight value and an the original filter coefficient by the convolution operation module to produce a weighted filter coefficient (Section 3.1 para 1 see equation W = αB; Weighted filter W is obtained by multiplying scaled weight value α and filter B) 
(Section 3 para 1: "* represents a convolutional operation with I and W as its operands."; Convolution operation has I and W as operands).
Rastegari does not teach retrieving an input data by a buffer device from a memory and delivering the plurality of input data to a convolution operation module.
Taha, however, teaches retrieving a plurality of input data by a buffer device from a memory and delivering the plurality of input data to an interleaving buffer unit (Fig. 1 shows an input buffer receives input data over routing network and gives the output to Neural Network).
Same motivation to combine the teaching of Rastegari and Taha as claim 1.
Neither Rastegari nor Taha explicitly teach controlling a coefficient retrieving controller by a control unit to input an original filter coefficient to the convolution operation module.
Ma, however, teaches controlling a coefficient retrieving controller by a control unit to input an original filter coefficient to the convolution operation module (Section III B para 2: “The input data (i.e., the input pixels and kernel weights) for the convolution are stored in the on-chip buffers…” Weights refers to coefficient. Kernel refers to filter).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified by Taha with the on-chip buffers to control the input and weights as taught by Ma to produce an efficient CNN in terms of memory and computation (Rastegari, Page 2 Fig. 1).

Regarding claim 10, Rastegari, Taha, and Ma teach the method of claim 9.
Rastegari also teaches further comprising steps of: performing a bit-shift operation with the input data by interleaving buffer unit (Section 3.2 para 1; a convolution consist of repeating a shift operation and a dot product)
inputting the input data processed by the bit-shift operation to the convolution layer (Section 3.2 para 1: Shift operation moves the weight filter over the input and the dot product performs element-wise multiplications between the values of the weight filter and the corresponding part of the input. Convolution operation which includes multiplication of weight filter and the input values is done after shifting is performed)
wherein the scaled weight value depends on an original scaled weight value and an amount of right-shifting bits in the bit-shift operation (Section 3.1 para 1, equation 1; Weight W is determined by amount of input data I, weight scaling a, and convolution Ꚛ and a shifted result).
Same motivation to combine the teachings of Rastegari, Taha, and Ma as claim 9.

Claims 4, 5, and 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastegari (“XNOR-Net: lmageNet Classification Using Binary Convolutional Neural Networks”) in view of Taha (“Exploring the design space of specialized multicore neural processors”) and Liu (“Automatic code generation of convolutional neural networks in FPGA implementation”) and further in view of Ma et al. (“Scalable and modularized RTL compilation of convolutional neural networks onto FPGA”; hereinafter “Ma”).

Regarding claim 4, Rastegari and Taha teach the method of claim 1.
Rastegari also teaches wherein the consecutive layer is a next convolution layer in the convolutional neural network, the scaled weight value is a filter coefficient of the next convolution layer (Fig 3 page 9: orders of the layers depends on the CNN structure. In a typical CNN block first layer is convolutional, and last layer is pooling which can be attached to next CNN block that starts from convolutional layer; Section 3.3 para 1; scaled weight value a serves as coefficient of filter Bin a convolutional layer. See equation W = αB).
Neither Rastegari nor Taha teach explicitly teach and the add operation and the bit-shift operation are operations in a pooling layer of the convolutional neural network.
Liu, however, teaches and the add operation and the bit-shift operation are operations in a pooling layer of the convolutional neural network (Page 7 Section Pooling Layer second para; operation, In average pooling operation, after addition the division operation can be done by shifting operation).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified by Taha with the pooling operation of Liu to produce an efficient CNN in terms of memory and computation (Rastegari, Page 2 Fig. 1).
Neither Rastegari nor Taha nor Liu teach control unit controls a coefficient retrieving controller to input the filter coefficient to the convolution operation module.
Ma, however, teaches control unit controls a coefficient retrieving controller to input the filter coefficient to the convolution operation module (Section III B para 2: “The input data (i.e., the input pixels and kernel weights) for the convolution are stored in the on-chip buffers…” Weights refers to coefficient. Kernel refers to filter).
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified by Taha and Liu with the on-chip buffers to control the input and weights as taught by Ma to produce an efficient CNN in terms of memory and computation (Rastegari, Page 2 Fig. 1). 

Regarding claim 5, Rastegari, Taha, Liu, and Ma teach the method of claim 4.
Ma also teaches wherein a division operation of the pooling layer is integrated in a multiplication operation of the next convolution layer (Page 4 Pooling Module: "The computing engine is either a comparator for max-pooling or an accumulator followed by a multiplier for average-pooling. The division in the average operation is replaced by constant coefficient multiplication." In other words, division and multiplication operation are combined using an accumulator").
Before the effective filing date of the invention it would have been obvious to one having ordinary skill in the art to combine the weight scaling and CNN of Rastegari as modified by Taha and Liu with an accumulator of Ma to integrate multiplication and division operations which can improve the throughput of the CNN (Ma, Page 4 Pooling Module, Abstract).
Regarding claim 7, Rastegari, Taha, and Liu teach the method of claim 6.
Rastegari also teaches wherein the consecutive layer is a next convolution layer, the scaled weight value is a filter coefficient; the weight-scaling operation is a convolution operation, and the weighting factor of the weight-scaling operation is obtained by dividing the (Fig 3 page 9: orders of the layers depends on the CNN structure. In a typical CNN block first layer is convolutional, and last layer is pooling which can be attached to next CNN block that starts from convolutional layer; Section 3.1 para 1; scaled weight value a serves as coefficient of filter B in a convolutional layer in equation W = αB. 3.1 equation 1 where weighting factor can be calculated using filter coefficient and input data).
Neither Rastegari nor Taha teach a control unit controls a coefficient retrieving controller to input the filter coefficient to the convolution operation module.
Ma, however, teaches a control unit controls a coefficient retrieving controller to input the filter coefficient to the convolution operation module (Section B para 2: “The input data (i.e., the input pixels and kernel weights) for the convolution are stored in the on-chip buffers…” Weights refers to coefficient. Kernel refers to filter).
Same motivation to combine the teaching of Rastegari, Taha, Liu and Ma as claim 4.

Response to Arguments
Applicant’s arguments filed on 12/30/2020 with respect to the 35 U.S.C 101 have been fully considered. The new elements for example interleaving buffer unit and convolution operation module have been added by the applicant. Applicant argues that new elements addresses the 101 rejection. Examiner finds that they are just generic placeholders and no corresponding structure have been provided in the spec as discussed in 112f and 112b section above. As discussed in section 101 above, they generally link the use of the judicial exception to a particular technological environment or field of use. Thus, limitations that amount to merely 
Applicant’s arguments filed on 12/30/2020 with respect to the 35 U.S.C. 102 and 103 rejections have been fully considered. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Claims 1, 4, 6, 7, 9, and 10 have been amended by the applicant. New amendments have been added in 103 rejections and relevant citations have been provided. Examiner adds a new reference (Taha et al.).
Sections “claim interpretation” for 112(f) and “claim rejections” for 112(a) and 112(b) have been added due to inclusion of new elements in the claims that fall under this rejection.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
02/02/2021

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123